

	

		II

		109th CONGRESS

		1st Session

		S. 2048

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To direct the Consumer Product Safety Commission to

		  classify certain children’s products containing lead to be banned hazardous

		  substances.

	

	

		1.Short titleThis Act may be cited as the

			 Lead Free Toys Act of

			 2005.

		2.Ban on

			 children’s products containing lead

			(a)Banned hazardous

			 substancesNot later than 180

			 days after the date of enactment of this Act, the Consumer Product Safety

			 Commission (referred to in this Act as the Commission) shall

			 prescribe regulations classifying any children’s product containing lead to be

			 a banned hazardous substance within the meaning of section 2(q)(1) of the

			 Hazardous Substances Act (15 U.S.C. 1261(q)(1)).

			(b)Definition of

			 children’s product containing leadAs used in subsection (a), the

			 term children’s product containing lead means any consumer

			 product marketed for use by children under age 6, or whose substantial use by

			 children under age 6 is foreseeable, and containing more than trace amounts of

			 lead, as determined by the Commission and prescribed in the regulations

			 required by subsection (a).

			(c)Certain

			 electronic devicesIf, in prescribing the regulations required by

			 subsection (a), the Commission determines that it is not feasible for certain

			 electronic devices to comply with such regulations at the time the regulations

			 shall take effect, the Commission shall, by regulation—

				(1)issue standards to

			 reduce the exposure of and accessibility to lead in such electronic devices;

			 and

				(2)establish a

			 schedule by which such electronic devices shall be in full compliance with the

			 regulations prescribed under subsection (a).

				

